DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions.

Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with Mark Matkin on March 7, 2022.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The following claims are amended:

18.	(Currently Amended):	Integrated circuitry comprising:
a plurality of conductive vias comprising conductive material, the conductive vias being spaced relative one another by intermediate material;
a conductive line atop the intermediate material that is between the vias and directly electrically coupled to individual of the vias, the conductive line comprising elemental-form Ru directly against the conductive material of the vias; and
a discontinuous material comprising separated portions vertically between the conductive line and the conductive material of the vias and separated portions vertically between the conductive line and the intermediate material that is between the vias, the discontinuous material being of different 

25.	(Currently Amended):	The integrated circuitry of claim 18 wherein the discontinuous material comprises a void space there-through, the void space having a greater total horizontal area than a total horizontal area of the material separated portions of the discontinuous material.

38.	(Currently Amended):	Integrated circuitry comprising:
a plurality of conductive vias comprising conductive material, the conductive vias being spaced relative one another by intermediate material;
a conductive line atop the intermediate material that is between the vias and directly electrically coupled to individual of the vias, the conductive line comprising elemental-form Mo directly against the conductive material of the vias; and
a discontinuous material comprising separated portions vertically between the conductive line and the conductive material of the vias and separated portions vertically between the conductive line and the intermediate material that is between the vias, the discontinuous material being of different composition from that of the elemental-form Mo

39.	(Currently Amended):	Memory circuitry comprising:
digitlines conductively interconnecting memory cells of the memory circuitry;
conductive vias that individually directly electrically couple individual of the memory cells with individual of the digitlines, the conductive vias comprising conductive material and being spaced relative 
a discontinuous material comprising separated portions vertically between the individual digitlines and the conductive material of the conductive vias and separated portions vertically between the individual digitlines and the intermediate material, the discontinuous material being of different composition from that of the elemental-form Ru

42.	(Currently Amended):	The memory circuitry of claim 39 wherein the discontinuous material comprises a void space there-through, the void space having a greater total horizontal area than a total horizontal area of the material separated portions of the discontinuous material.

43.	(Currently Amended):	Memory circuitry comprising:
digitlines conductively interconnecting memory cells of the memory circuitry;
conductive vias that individually directly electrically couple individual of the memory cells with individual of the digitlines, the conductive vias comprising conductive material and being spaced relative one another by intermediate material, the individual digitlines being atop the intermediate material, the digitlines comprising elemental-form Mo directly against the conductive material of the conductive vias; and
a discontinuous material comprising separated portions vertically between the individual digitlines and the conductive material of the conductive vias and separated portions vertically between the individual digitlines and the intermediate material, the discontinuous material being of different 

46.	(Currently Amended):	The memory circuitry of claim 43 wherein the discontinuous material comprises a void space there-through, the void space having a greater total horizontal area than total than a total horizontal area of the separated portions of the discontinuous material.


Allowable Subject Matter
2.	Claims 18-23, 25-34, and 38-46 are allowed over prior art of record. 

The following is an examiner’s statement of reason for allowance:
The prior art made of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of:

Claim 18, “a discontinuous material comprising separated portions vertically between the conductive line and the conductive material of the vias and separated portions vertically between the conductive line and the intermediate material that is between the vias, the discontinuous material being of different composition from that of elemental-form Ru” – as instantly claimed and in combination with the additionally claimed limitations.
All claims ultimately dependent on independent claim 18 incorporate allowable subject matter.



All claims ultimately dependent on independent claim 38 incorporate allowable subject matter.

Claim 39, “a discontinuous material comprising separated portions vertically between the individual digitlines and the conductive material of the conductive vias and separated portions vertically between the individual digitlines and the intermediate material, the discontinuous material being of different composition from that of the elemental-form Ru” – as instantly claimed and in combination with the additionally claimed limitations.
All claims ultimately dependent on independent claim 39 incorporate allowable subject matter.

Claim 43, “a discontinuous material comprising separated portions vertically between the individual digitlines and the conductive material of the conductive vias and separated portions vertically between the individual digitlines and the intermediate material, the discontinuous material being of different composition from that of the elemental-form Mo” – as instantly claimed and in combination with the additionally claimed limitations.
All claims ultimately dependent on independent claim 43 incorporate allowable subject matter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; pertinent prior arts and their most relevant figures are provided:
2009/0315154 (Fig. 13); 2012/0199970 (Figs. 13-14); 2005/0127478 (Figs. 2-5B)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277.  The examiner can normally be reached on Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818